department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number info release date uil date conex-146813-02 cc tege eoeg eo1 dear i am responding to your letter to the commissioner dated date you had received a letter about a summons the internal_revenue_service sent to requesting the names and addresses of its donors you asked about the privacy rights of the donors and having their names reported in this situation the department of justice disclosed the existence and contents of the summons in an enforcement action it brought in names and addresses of any donors that revenue service in response to this summons enforcement action are return_information within the meaning of sec_6103 of the internal_revenue_code return_information is confidential and we cannot disclose that information except in very limited situations as authorized by the internal_revenue_code may provide to the internal even so the i hope this information is helpful if you have any questions or require further assistance please contact me pincite-6070 or pincite-6080 sincerely james l brokaw chief exempt_organizations branch office of division counsel associate chief_counsel tax exempt government entities
